DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 and 20) in the reply filed on 03/01/2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2022.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 11/19/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    73
    323
    media_image1.png
    Greyscale
recited in claims 1 and 20 is unclear as written because the claimed “(x)” variable appears to be dependent upon an exponent function of the same variable x.  
Because the scope of claims 1-10 and 20 is so unclear, the claims have not been further examined on the merits. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The journal article titled "Enhanced optical absorption in nanopatterned silicon thin films with a nano-cone-hole structure for photovoltaic applications," Optics Letters, Vol. 36, pages 1713-1715, dated May 1, 2011 by Qing Guo Du et al. (hereinafter “Guo Du”) discloses, see Figs. 1(a)-(c), a high absorption photovoltaic material comprising: 
a photovoltaic material (“silicon”) including a photovoltaic material/top surface and an opposite second surface (“bottom surface”); and 
a photonic crystal structure layer (“NCH array”) at said photovoltaic material top surface, said photonic crystal layer including photonic crystal structures (nano-cone-holes) having an 
wherein said photonic crystal structures have a substantially simple cubic symmetry (Fig. 1(a)).  See pages 1713-1715 of Guo Du for further details.  
Patent No. 8,937,763 to Ding et al. (“Ding”)  teaches defect structures (20) having Gaussian profiles. See col. 8, lines 50-65 of Ding.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 22, 2022